Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  161950 & (20)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re N. J. PENDER, Minor.                                       SC: 161950                         Elizabeth T. Clement
                                                                   COA: 354507                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   Wayne CC Family Division:
                                                                   16-523759-NA

  _______________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the August 19, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2020
         p0922
                                                                              Clerk